Case 1:19-cv-00361-HSO-JCG Document1 Filed 07/02/19 Page 1 of 4

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

COMPLAINT
(rook IHG4
(Last Name) (Identification Number)
Qn Sro0her Michael

 

(First Name) (Middle Name)

Geor He County Reaorna\ Correctronal Reality

(Institution) ary,
154 Industral Park RO Lucedcle ms BA

(Address)

(Enter above the full name of the plaintiff, prisoner and address
of plaintiff in this action)

 

Grearge Coonty Regional Correctional Facility
Bobloy Poycley
Terey Rodaers
O QO

 

(Enter the full name of the defendant(s) in this action)

 

 

SOUTHERN OISTRICT OF MISSIGSIPPI

BY

   

 

 

Fit

JUL 02 2019

ARTHUR JOHNSTON
DEPUTY

 

v. CIVIL ACTION NUMBER: | . Ay uy Ho0-W6

(to be completed by the Court)

GENERAL INFORMATION
A. At the time of the incident complained of in this complaint, were you incarcerated?
Yes (><) No( )
B, Are you presently incarcerated?
Yes(<X)  No( )
Cc. At the time of the incident complained of in this complaint, were you incarcerated because

you had been convicted of a crime?

Yes( ) No Ox )

D. Are you presently incarcerated for a parole or probation violation?

Yes( ) No (XX)

FE. At the time of the incident complained of in this complaint, were you an inmate of the

Mississippi Department of Corrections (MDOC)?
Yes( ) No(x)

EP: Are you currently an inmate of the Mississippi Department of Corrections (MDOC)?

Yes( ) No (X)

Page 1 of 4

 
Case 1:19-cv-00361-HSO-JCG Document1 Filed 07/02/19 Page 2 of 4

PARTIES

(In item I below, place your name and prisoner number in the first blank and place your present
address in the second blank.)

I. Name of plaintiff: Chr \Stophet Broo KS Prisoner Number: b-No44

Address: \5u Thdvatriad Pork RD

 

 

(In item If below, place the full name of the defendant in the first blank, his official position in the
second blank, and his place of employment in the third blank. Use the space below item II for the
names, positions and places of employment of any additional defendants.)

Il. Defendant: Beloby Faxcles warden — is employed as GeoC ge County Reaiona\
Correchona) Facihky at 154 Industrial Pork QD Lwcedele ms 3a45e

The plaintiff is responsible for providing his/her address and in the event of a change of address, the
new address of plaintiff as well as the name(s) and address(es) of each defendant(s). Therefore, the
plaintiff is required to complete the portion below:

 

 

PLAINTIFF:
NAME: ADDRE
Clay stophur Brooks 154, “{ndustnal Park RD Lucedale ms 2945%
DEFENDANT(S):
ADDRESS:
Gencye-< Reoiona)

 

 

Correéceyonal Facil iby

ISA \ndvatcial Sock QiD
Bebley Fourley Lucedde MS 2WHERS
Terry Rodgers
QU W

 

Page 2 of 4
Case 1:19-cv-00361-HSO-JCG Document1 Filed 07/02/19 Page 3 of 4

OTHER LAWSUITS FILED BY PLAINTIFF

NOTICE AND WARNING
The plaintiff must fully complete the following questions. Failure to do so may result in your case being dismissed.

 

 

 

 

A. Have you ever filed any lawsuits in a court of the United States? Yes( ) No (x )

B. If your answer to A is yes, complete the following information for each and every civil action
and appeal filed by you. (If there is more than one action, complete the following
information for the additional actions on the reverse of this page or additional sheets of

paper.)

CASE NUMBER 1.
1. Parties to the action:

 

 

2. Court (if federal court, name the district; if state court, name the county):

 

3. Docket Number:

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

CASE NUMBER 2.
1. Parties to the action:

 

2. Court (if federal court, name the district; if state court, name the county):

 

3. Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: was the case dismissed? If so, what grounds? Was it
appealed? Is it still pending?)

 

Page 3 of 4
Case 1:19-cv-00361-HSO-JCG Document1 Filed 07/02/19 Page 4 of 4

STATEMENT OF CLAIM
Tif. State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Also, include the names of other persons involved, dates and-places. Do not give

any legal arguments or cite any cases or statutes. If you intend to allege a number of different
claims, number and set forth each claim in a separate paragraph. (Use as much space as you

need; attach extra sheet(s) if necessary).

Z have cated regackedly Gor legol wren eo occess to
lavos rules ennd Teerng to prokech twy Constevivono\ nahts and
Ravdect Wy Cghits to lee Given Sun thems. Th wee tld that
Corky LMptes ove Nor allpwed acces Fo tne law ond every dime
Tyre. GaKed T ws told Hor She mov & poardegal and Coonky ‘ipmakes
donk ek Hose gr Pniney B wroke He Cleve & Covers He gard We |
Sod Was to growide ese WRS. Kye beer) “Mrcorserated For Vo

Monks Nor Garth No in dcrmany oe No Woy be deond wrnnek

RELIEF

IV. State what relief you seek from the court. Make no legal arguments. Cite no cases or
Statutes. .
ke we Tamed releoned T CAN PINT my nnonse.,
J u
Te be provided access tote law as Stored tn handbook that T con
To be PeAnbursy tO Aollars Odo foc evecvdos Gone [n Sarl
Lo) Ww Ld
ce Poomel BLOG, Crom George. County
Signed this Ile” dayof Sune. 20 (4

 

I declare (or certify, verify or state) under penalty of perjury that the foregoing is true
and correct.

 

 

Signattreefphimiif

Page 4 of 4
